     Case 16-21251-RG             Doc 99      Filed 04/16/19 Entered 04/16/19 14:35:54                      Desc Main
                                              Document     Page 1 of 17



FOR PUBLICATION

         UNITED STATES BANKRUPTCY
         COURT DISTRICT OF NEW JERSEY
         Caption in Compliance with D.N.J. LBR 9004-2(c)
      
      
      
      
                                                                
                                                                
                                                                         Case No. 16-21251 (RG)
                                                                
                                                                
                                                                         Chapter 7
 Kley F. Peralta, Sr. & Carmen Peralta,
                  Debtors.




      
      

     Joseph Shapiro, Esq.
     Middlebrooks Shapiro, P.C.
     841 Mountain Ave, First Floor
     Springfield, NJ 07081
     Counsel for Debtor

     Tomas Espinosa, Esq.
     8324 Kennedy Blvd.
     North Bergen, NJ 07047
     Counsel for Creditors Yanira Colon, Miguel Verdugo & Rosa Lidia Lopez


                                            MEMORANDUM DECISION 
      
                This matter comes before the Court1 on a motion filed by Creditors Yanira Colon, Miguel

     Verdugo, and Rosa Lidia Lopez (“Movants”) seeking an extension of time to file an adversary

     proceeding (ECF No. 30). Kley F. Peralta, Sr. and Carmen Peralta (“Debtors”) filed an Objection


     1
       At the outset, this Court notes that the judge presiding over this case is Judge Rosemary Gambardella. Although
     the underlying bankruptcy case remains on Judge Gambardella’s docket, this motion has been decided by the
     undersigned as a result of Judge Gambardella’s medical leave. In reaching a determination with respect to this
     motion, this Court reviewed completely the record in this matter and fully considered the arguments of the parties.
Case 16-21251-RG             Doc 99      Filed 04/16/19 Entered 04/16/19 14:35:54                       Desc Main
                                         Document     Page 2 of 17


(ECF No. 34) and a Supplemental Certification in Support of the Objection (ECF No. 36), and

Movants filed a Reply (ECF No. 38). At the hearing on May 4, 2018, Judge Gambardella reserved

her decision. On August 30, 2018, Judge Gambardella held a telephonic hearing on the motion

and, at the Court’s request, the parties thereafter submitted supplemental briefing (ECF Nos. 89 &

90). For the reasons set forth below, the Movants’ motion is DENIED. The following constitutes

the Court’s findings of fact and conclusions of law as required by FED. R. BANKR. P. 7052.2

I.       Background

         The factual background and procedural history of this matter are well known to the parties

and will not be repeated in detail here. In relevant part, Movants allege that they were the victims

of a fraudulent real estate scheme conceived and carried out by Debtor, Kley F. Peralta. In

September 2015, Movants initiated a civil action against Mr. Peralta in New Jersey state court with

attorney Mario Blanch as their counsel. That matter was pending in the state court when Debtors

filed a chapter 7 petition on June 9, 2016.

         On June 10, 2016, the Court distributed a Notice of Bankruptcy Filing which set September

6, 2016, as the deadline to object to discharge or to challenge whether certain debts were

dischargeable (ECF No. 4). It is undisputed that each Movant received notice of the bankruptcy

filing via first class mail at his or her respective address.3 In fact, Movants concede that multiple


2
 To the extent that any of the findings of fact might constitute conclusions of law, they are adopted as such.
Conversely, to the extent that any conclusions of law constitute findings of fact, they are adopted as such.

3
  The Court notes that Movant Rosa Lidia Lopez testified at her 2004 Examination that she did not recollect
receiving the Court’s Bankruptcy Notice. However, she did verify that the address to which it was sent was, in fact,
her proper address. Moreover, the Bankruptcy Notice—and the Debtors’ Petition itself—was attached as an Exhibit
to a Certification which Ms. Lopez executed and submitted to the Court in connection to this motion (ECF No. 30-
3). Although at her 2004 Examination Ms. Lopez denied that it is her signature that appears on the Certification, she
offers no other explanation for the Certification or for the inclusion of a document she purportedly had never before



                                                          2
Case 16-21251-RG            Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54                    Desc Main
                                       Document     Page 3 of 17


documents pertaining to the Debtors’ bankruptcy were sent to each movant at his or her respective

address.4 Nevertheless, the September 6, 2016 deadline for filing an adversary proceeding passed

and Movants did not file an adversary proceeding challenging dischargeability. Several months

later, on April 10, 2017, Movants filed a motion seeking an extension of time to file an adversary

proceeding to challenge the dischargeability of the debt owing to them by Debtors.

        The crux of the Movants’ motion is that the deadline should be tolled for equitable reasons.

Specifically, Movants argue that the notice they received—in the form of notices mailed directly

to Movants—was designed and calculated to deprive Movants of their due process rights and, as

such, did not constitute actual notice as required by the Federal Rules of Bankruptcy Procedure.

Movants point to the fact that they are not proficient in English, that they are unsophisticated as to

the bankruptcy process, and that the notice of bankruptcy was served upon them directly and not

upon the attorney, Mr. Blanch, who represented Movants in the state court action. Finally,

Movants note that on September 9, 2016, the Court docketed a Consent Order (ECF No. 13)

between Debtors and the chapter 7 trustee (“Trustee”) which extended the Trustee’s deadline to

file a nondischargeability complaint until December 6, 2016. Movants assert that the Trustee and

the Debtors were obligated to give notice of the Consent Order and provide a copy to all creditors

and their attorneys, but intentionally failed to do so.



seen. Moreover, both other Movants concede that the Bankruptcy Notice was sent to their addresses; including
Miguel Verdugo, who shares an address with Ms. Lopez. Given the totality of the circumstances, the Court
concludes that the Notice of Bankruptcy and other court documents were received by Ms. Lopez at her home
address.
4
 See, e.g., Certification of Movants, Exhibit A to Reply Memorandum of Movants, ¶ 9 (ECF No. 38-1) (“We have
never denied that we received the documents presented to the court in our application for extension[.]”).




                                                       3
Case 16-21251-RG         Doc 99    Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document     Page 4 of 17


       Debtors contend that the instant motion should be denied. In sum, Debtors assert that they

properly listed the Movants in the chapter 7 petition, that Movants were properly served and

received actual notice of the bankruptcy in accordance with the rules, and that Debtors were under

no obligation or duty to serve Mr. Blanch directly. Debtors also contend that the Consent Order

did not apply to Movants and, as such, Movants were not entitled to receive a copy.

II.    Discussion

       Section 523(c)(1) of Title 11 of the United States Code states that a debtor shall be

discharged from a debt unless, after notice and hearing, the Court determines the debt to be

nondischargeable. Federal Rule of Bankruptcy Procedure 4007(c) provides that “a complaint to

determine the dischargeability of a debt under §523(c) shall be filed no later than 60 days after the

first date set for the meeting of creditors under §341(a).” That 60-day time period may be extended

upon motion of a party in interest and after a hearing; however, the motion must be filed before

the time period has expired. FED. R. BANKR. P. 4007(c) (“The motion shall be filed before the time

has expired.”). Here, the Movants neither filed a complaint before the deadline, nor did they file

a motion to extend the deadline within the prescribed time frame. Instead, after the deadline passed

the Movants filed the instant motion requesting that the Court extend their deadline to file an

adversary proceeding.

       Prior to engaging in a legal analysis, the Court takes this opportunity to clarify the

appropriate legal basis for the Movants’ arguments. Although Movants frame their motion as a

request for equitable tolling of a deadline, the substance of their argument is more appropriately

characterized as a challenge to the adequacy of the notice they received. These are two distinct




                                                 4
Case 16-21251-RG        Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document     Page 5 of 17


and separate concepts. See, e.g., Jones v. Chemetron Corp., 212 F.3d 199, 205 n.6 (3d Cir. 2000)

(distinguishing the issues of equitable tolling and adequacy of notice); In re Trans World Airlines,

Inc., 96 F.3d 687, 690 (3d Cir. 1996) (same). In the context of late-filed proofs of claims, several

courts have expressly noted that the application of equitable tolling due to excusable neglect

“presupposes ‘that the creditor received timely and adequate notice of the proceedings.’” In re

R.H. Macy & Co., Inc., 161 B.R. 355, 357 (Bankr. S.D.N.Y. 1993) (quoting National Union Fire

Ins. Co. of Pittsburg v. Main (In re Main), 157 B.R. 786, 791 (W.D. Pa. 1992)); see also, e.g., In

re Grand Union Co., 204 B.R. 864, 870 (Bankr. D. Del. 1997). Nothing in the Federal Rules of

Bankruptcy Procedure or relevant case law suggests that the application of the equitable tolling

doctrine would differ in the context of a late-filed adversary proceeding. Accordingly, this Court

must first address the due process argument (whether the notice provided was adequate) prior to

considering whether application of the equitable tolling doctrine is appropriate. See In re R.H.

Macy & Co., Inc., 161 B.R. at 357 (“[T]he analysis begins with whether the Debtors gave adequate

notice of the bar date . . . to each of the Movants. If the notice was adequate, the discussion will

then turn to whether any Movant has established cause to extend the bar date.”).




                                                 5
Case 16-21251-RG             Doc 99      Filed 04/16/19 Entered 04/16/19 14:35:54                       Desc Main
                                         Document     Page 6 of 17


         A. Adequacy of Notice of Deadline to File Nondischargeability Complaint

         “Inadequate notice is a defect which precludes discharge of a claim in bankruptcy. Due

process requires notice that is ‘reasonably calculated to reach all interested parties, reasonably

conveys all the required information, and permits a reasonable time for a response.’” Chemetron

Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995) (quoting Greyhound Lines, Inc. v. Rogers (In re

Eagle Bus Mfg., Inc.), 62 F.3d 730, 735 (5th Cir. 1995) (citation omitted)). Known creditors must

be provided with actual written notice of a debtor's bankruptcy filing and bar claims date. City of

New York v. New York, N.H. & H.R. Co., 344 U.S. 293, 296, 73 S.Ct. 299, 301, 97 L.Ed. 333

(1953); see also Chemetron, 72 F3d. at 346. Federal Rule of Bankruptcy Procedure 2002 addresses

notice to creditors and, in relevant part, mandates that “the clerk, or some other person as the court

may direct, shall give . . . all creditors . . . notice by mail of . . . the time fixed for filing a complaint

to determine the dischargeability of a debt.” FED. R. BANKR. P. 2002(f)(5) (emphasis added).

         As noted above, it is undisputed that Movants received notice of the bankruptcy filing and

other documents related to the bankruptcy by first class mail, sent to their respective home

addresses.5 Thus, Movants received adequate notice as required by the Bankruptcy Rules. Id.; see

also FED. R. BANKR. P. 2002(g) (outlining proper procedure for addressing notices); Chemetron,

72 F.3d at 346 (explaining that due process is satisfied for notice purposes when known creditors




5
  The Court again notes that during her 2004 Examination, Ms. Lopez disputed the fact that she received notice of
the bankruptcy. For reasons previously discussed, the Court rejects that contention. Furthermore, “[a] presumption
arises that notice was received where the docket and file indicate that the notice was timely and accurately mailed to
creditors. A mere allegation that the notice was not received is insufficient to rebut the presumption.” In re
Biederman, 165 B.R. 783, 788 (Bankr. D.N.J. 1994) (citations and quotations omitted).




                                                          6
Case 16-21251-RG         Doc 99    Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document     Page 7 of 17


are provided with actual written notice of a debtor's bankruptcy filing and bar claims date). The

Movants’ arguments to the contrary are unpersuasive and are addressed and denied in turn below.

        First, Movants complain that the notice was sent to them in an envelope with Melinda

Middlebrooks as the sender. Movants contend that the notice did not identify Ms. Middlebrooks

as an attorney or indicate that the document contained therein was a court document and, as such,

it was not reasonably calculated to convey the required information. See, e.g., Movants’ Reply

Memorandum, ECF No. 38-3 at 3. However, Movants attach a copy of the notice they received to

their submission. Id. at 15-16. The first page of that document is clearly labeled “Official Form

309A . . . Notice of Chapter 7 Bankruptcy Case.” Id. The document plainly provides information

related to the bankruptcy case such as the names of the debtors, the court in which it was filed, and

the case number. Further, the document clearly lists Melinda Middlebrooks as the Debtors’

attorney. Thus, even accepting the Movants’ allegations that the outside of the envelope did not

identify the sender as an attorney or the contents as an official court document, a cursory glance

of the document itself would have conveyed this information.

       Movants next argue that notice was inadequate because they, as lay people who are not

proficient in the English language, were unable to understand the legal significance of the

document. The Court can appreciate the difficulties that a language barrier creates. However,

Movants do not cite to any court rule or controlling case law which mandates that notice be provide

in multiple languages. In fact, the document which Movants attach to their Reply Memorandum

(ECF No. 38-2), which is a report titled “Language Access in the Federal Courts” written for the

National Center for Access to Justice at Cardozo School of Law, recognizes that federal courts are




                                                 7
Case 16-21251-RG         Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54              Desc Main
                                    Document     Page 8 of 17


not required to make forms available in languages other than English. Thus, to the extent Movants

argue that the notice they received was deficient because it was not provided to them in their native

language, this argument is without merit.

       Movants also contend that Debtors were aware that they were lay individuals who were

unfamiliar with bankruptcy law. Movants assert that Debtors preyed upon Movants’ lack of legal

sophistication—coupled with their lack of English proficiency—to send a notice that would not

adequately inform Movants of their rights and obligations in the Debtors’ bankruptcy case. The

Court is sympathetic to Movants’ position but remains unpersuaded by this argument.

       The Third Circuit has observed that a party’s “degree of sophistication is an issue that is

relevant to the adequacy of the notice of bankruptcy proceedings they received.” Jones v.

Chemetron Corp., 212 F.3d 199, 205 n.6 (3d Cir. 2000) (citing In re Grand Union Co., 204 B.R.

864, 872, 880 (Bankr. D. Del. 1997)). However, much of the population is untrained in, and

unfamiliar with, the law; and this Court is unwilling to find that lack of legal sophistication, alone,

is sufficient to defeat proper notice. Moreover, in this case, each of the Movants had been through

the bankruptcy process before and should have had at least a basic understanding of the documents

they signed in their own bankruptcies. The Movants’ prior bankruptcy experience is a relevant

consideration and weighs in favor of the adequacy of the notice that Debtors provided.

       Further, even assuming Movants lacked the ability to understand the documents that were

sent to them, this failure to understand does not defeat the fact that actual notice was provided.

Where lay individuals are confronted with a legal issue or receive legal documents beyond their

comprehension, they often consult a legal professional. That is exactly what Movants did in the




                                                  8
Case 16-21251-RG             Doc 99      Filed 04/16/19 Entered 04/16/19 14:35:54                      Desc Main
                                         Document     Page 9 of 17


instant case. Movants certify several times that they sought advice from Mr. Blanch, the attorney

who represented them in the state court action. Movants explain that they brought the documents

they received to Mr. Blanch’s office and delivered them to his secretary. However, Movants state

that they never received a response from Mr. Blanch or his office. Movants chose not to follow-

up with Mr. Blanch or his office to ensure that he had received the documents or that he understood

that Movants were seeking his advice regarding the documents’ meaning. Instead, Movants certify

that they took his silence as an indication that the documents they received were unimportant. See,

e.g., Certification of Movants, Exhibit A to Movants’ Reply Memorandum,¶ 8, ¶11(a), ECF No.

38-1.

         Indeed, this Court agrees that taking the bankruptcy notice to a legal professional was the

proper course of action. See id. at ¶8 (“[W]e did what was proper under the circumstances.”).

While the Court understands the Movants’ frustration with not receiving a response from Mr.

Blanch, his silence did not, and does not, render the bankruptcy notice inadequate. The fact

remains that the notice Movants received was sufficient to prompt them to seek the advice of a

legal professional. Accordingly, the notice was adequate and Movants were not denied due

process in these bankruptcy proceedings.6 See, e.g., In re Bi-Lo, LLC, No. 09-02140, 2010 WL

3340521, at *6 (Bankr. D.S.C. Feb. 2, 2010) (“The documents in this case may have contained

language that could be deemed legalese as in Grand Union, but the Court finds that the forms as a

6
  The Movants also complain that they never received a copy of the Debtors’ chapter 7 petition. They assert that, if
they had received the petition, “it would had [sic] a case number, a description of the court, and some extent why we
were included in it, and it would had [sic] prompted us to inquire with our prior attorney Mr. Blanch, the meaning of
such document.” Certification of Movants at ¶11(a), ECF No. 38-1. This argument fails because, as previously
discussed, the notice the Movants received provided the case number, a description of the court, and prompted the
Movants to inquire with Mr. Blanch as to the significance of the document.




                                                         9
Case 16-21251-RG             Doc 99       Filed 04/16/19 Entered 04/16/19 14:35:54                       Desc Main
                                         Document      Page 10 of 17


whole are straightforward and it is not unreasonable to expect a party, sophisticated or not, to

contact his or her attorney regarding information received via mail in either form, and the notice

given supplied adequate time to do so.”).

         Movants also argue that notice was inadequate because the Debtors intentionally did not

provide notice to Mr. Blanch, the Movants’ attorney in the state court action. The parties provided

extensive briefing of this issue; namely, whether the failure to provide notice to counsel in a state

court action allows creditors who received actual notice of the bankruptcy to file untimely

nondischargeability actions. Movants rely heavily on In re Grand Union Co., 204 B.R. 864, 872,

880 (Bankr. D. Del. 1997) in support of their position.7 In that case, notice of a large chapter 11

bankruptcy was sent directly to personal injury claimants—who were creditors of the bankruptcy

estate—and not to the counsel who represented them in the state court personal injury actions. The

bankruptcy court considered the claimants’ lack of sophistication as well as the fact that the chapter

11 debtor was aware of, and had been in previous communication with, the claimants’ state court

counsel. Under the circumstances of that case, the court determined that the notice provided to the

claimants was not reasonably calculated to apprise them of their rights and obligations in the

bankruptcy case and that notice should have been provided to the claimants’ state court counsel.

In doing so, the Grand Union court broadly interpreted the language of Rule 2002(g)—which

dictates how notices should be addressed for mailing purposes—and found that the claimants

should have been identified and noticed by way of their state court counsel.



7
  Movants also cite to a host of case law from other circuits. In reaching its determination, this Court discusses and
cites to the case law which it deems pertinent to this issue and, therefore, declines to distinguish and discuss each
and every case cited by Movants.



                                                          10
Case 16-21251-RG         Doc 99    Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                  Document      Page 11 of 17


       This Court is neither bound by, nor persuaded by, the decision in Grand Union. As an

initial matter, the holding in Grand Union unnecessarily complicates the otherwise the plain

meaning of FED. R. BANKR. P. 2002(g). The language of this rule “provides that a debtor shall

send all notices directly to the creditor unless the creditor’s agent directs otherwise in a request

filed with the Bankruptcy Court.” In re R.H. Macy & Co., Inc., 161 B.R. at 360. As other courts

have observed, absent an express request, “[t]here is simply no basis in the Bankruptcy Code or

Rules for requiring service on a creditor's attorney.” In re Stauffer, 378 B.R. 333, 338 (Bankr. D.

Utah 2006). “[M]ost courts have not interpreted Fed. R. Bankr. P. 2002(g) to require debtors to

serve creditors’ counsel, even in instances when debtors knew counsel represented creditors in pre-

petition matters regarding the debt in question.” In re Brunswick Baptist Church, No. 03-13719,

2007 WL 160749, at *3 (N.D.N.Y. Jan. 16, 2007) (collecting cases); see also In re Bi-Lo, LLC,

No. 09-02140, 2010 WL 3340521, at *5 (Bankr. D.S.C. Feb. 2, 2010).

       Further, the case law is unsettled as to whether the broad interpretation of FED. R. BANKR.

P. 2002(g) in Grand Union—which requires notice upon a creditor’s attorney rather than the

creditor directly—would actually constitute proper notice. This was the issue in Linder v. Trump's

Castle Assocs., 155 B.R. 102 (D.N.J. 1993). In that case, the court wrestled with whether notice

served upon counsel in a non-bankruptcy matter could be imputed to the client in the bankruptcy.

Ordinarily, notice served upon counsel satisfies any requirement to give notice to the party.

However, it is unclear whether that general rule applies to situations where the representation may

have ended, or where the nature of the action changed. The Linder court observed that that

ambiguity arises often in the context of bankruptcy where it is uncertain that an attorney in a state




                                                 11
Case 16-21251-RG         Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document      Page 12 of 17


court action will continue to represent the client in the more specialized field of bankruptcy. See

id. at 105 (“Some courts have held that notice to the attorney binds the client only when given in

the context of his or her representation of the client in the bankruptcy case itself.”) (citing

Maldonado v. Ramirez, 757 F.2d 48, 51 (3d Cir. 1985)). Thus, it is unclear whether notice

provided directly to Mr. Blanch, the Movants’ state court attorney who ultimately did not represent

them in the bankruptcy, would have constituted proper notice.

       This Court additionally notes that the instant case is factually distinguishable from that of

Grand Union. In Grand Union, an agent of the debtor engaged in pre-petition communications

directly with the claimants’ counsel in the state court actions. In fact, the agent of the debtor sent

a letter directly to state counsel informing that the bankruptcy had been filed. Here, however,

counsel for Debtors certify that they had no contact with the Movants’ state court attorney “prior

to, on, or subsequent to the Debtors’ filing of their Chapter 7 petition.” Debtors’ Supplemental

Submission, ECF No. 89; see also Supplemental Certification of Joseph M. Shapiro, Esq., ¶4 ECF

No. 89-1. Thus, the expectation of continued communication between counsel that was present in

the Grand Union case is absent in the case presently before the Court.

       Given the clear language of FED. R. BANKR. P. 2002(g), and the potential noticing problems

that a broad interpretation would create, this this Court joins with the majority of courts in

interpreting FED. R. BANKR. P. 2002(g) as not mandating service of notice on creditors’ state court

counsel. See, e.g., Saddle River Valley Bank v. Garsia, No. 09-02255, 2009 WL 3762674, at *3

(Bankr. D.N.J. Oct. 22, 2009) (“In the absence of authority to the contrary, the Court must apply

the Bankruptcy Rules as unambiguously written.”). Pursuant to FED. R. BANKR. P. 2002(g)’s plain




                                                 12
Case 16-21251-RG        Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54            Desc Main
                                  Document      Page 13 of 17


language, Debtors were required to provide notice to Movants directly, and had no obligation to

notice the Movants’ state court counsel. As set forth above, Movants did, in fact, receive actual

notice of the bankruptcy filing. The notice reported, among other things, the Debtors’ names, the

case number, the court, the names of the Debtors’ attorneys, and the deadline for filing an action

challenging dischargeability. The notice provided sufficient information to cause Movants in this

case to seek the advice of a legal professional. As a result, this Court concludes that Movants

received adequate notice consistent with the Bankruptcy Rules and controlling case law and their

due process argument fails.

        Finally, the Court will address the Movants’ argument that they were denied due process

because they were not provided with notice or a copy of the Consent Order between the Trustee

and the Debtors. This argument appears to have been abandoned by Movants in their more recent

submissions; nevertheless, this argument can—and will—be summarily denied. The language of

the Consent Order clearly indicates that the extension of the deadline was extended solely for the

benefit of the Trustee. Movants cite to no case law or court rule which requires that they be

provided with a copy of an order which has no impact on their rights and obligations. Furthermore,

the Movants’ suggestion that “[h]ad [a copy of the order] been given, the nature of the notice that

had now Melinda Middlebrooks, Esq. listed as the attorney representing the debtors would have

triggered the creditors into seeking a bankruptcy attorney to intervene or seek the intervention of

Mario Blanch, Esq.” is nonsensical and meritless. Movants’ Memorandum of Law at 5, ECF No.

30-4.   As set forth above, the notice which Movants undeniably received listed Melinda

Middlebrooks as the attorney for Debtors and did, in fact, trigger Movants to seek the advice of




                                                13
Case 16-21251-RG         Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document      Page 14 of 17


Mr. Blanch. Accordingly, the Court rejects the Movants’ contention that they were denied due

process because they were not provided with notice of the Consent Order.

       B. Equitable Tolling

       As set forth above, pursuant to FED. R. BANKR. P. 4007(c), “a complaint to determine the

dischargeability of a debt under §523(c) shall be filed no later than 60 days after the first date set

for the meeting of creditors under §341(a).” That 60-day time period may be extended upon

motion of a party in interest and after a hearing; however, the motion must be filed before the time

period has expired. FED. R. BANKR. P. 4007(c) (“The motion shall be filed before the time has

expired.”). Moreover, FED. R. BANKR. P. 9006(b)(3) expressly limits a court’s ability to extend

the deadline for filing a nondischargeability complaint beyond the limited parameters of FED. R.

BANKR. P. 4007(c). The Third Circuit addressed deadline extensions in Schwartz v. Weinberg (In

re Weinberg), 197 F. App’x 182 (3d Cir. 2006). Specifically, the Weinberg court discussed the

U.S. Supreme Court’s decision in Kontrick v. Ryan, 540 U.S. 443 (U.S. 2004), which dealt with

the treatment of an untimely action seeking to deny a discharge and the application of FED. R.

BANKR. P. 4004(a). In Weinberg, the Third Circuit noted that “because it was undisputed that the

creditor in Kontrick failed to file in a timely manner and because the creditor raised no argument

for tolling based on principles of equity, [the U.S. Supreme Court] did not address ‘[w]hether the

Rules despite their strict limitations, could be softened on equitable grounds.’” Weinberg, 197 F.

App’x at 188 (quoting Kontrick, 540 U.S. at 457). The Third Circuit stated further that it “has

never held that those rules [FED. R. BANKR. P. 4004 and 4007] are ‘jurisdictional’ or otherwise

immune from tolling based on equitable principles.” Id. at 188. Thus, the Third Circuit has left




                                                 14
Case 16-21251-RG         Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54               Desc Main
                                   Document      Page 15 of 17


the door open for late filings where the equities warrant tolling of a deadline to file. See e.g., In re

Canonico, No. 16-34088, 2017 WL 3318840, at *3 (Bankr. D.N.J. June 16, 2017); DeMaria v.

Peters, No. 14-01002, 2014 WL 2011801, at *2 (Bankr. D.N.J. May 16, 2014).

       Whether the doctrine of equitable tolling could be applied is a distinct and separate

question, however, from whether the doctrine should be applied. With regard to circumstances in

which tolling of a deadline is appropriate, the Third Circuit has stated:

       Equitable tolling applies when a plaintiff has been prevented from filing in a timely
       manner due to sufficiently inequitable circumstances. This occurs (1) where the
       defendant has actively misled the plaintiff respecting the plaintiff's cause of action;
       (2) where the plaintiff in some extraordinary way has been prevented from
       asserting his or her rights; or (3) where the plaintiff has timely asserted his or her
       rights mistakenly in the wrong forum. The plaintiff, however must exercise due
       diligence in preserving his claim. Equitable tolling is an extraordinary remedy
       which should be extended only sparingly.

       Hedges v. United States, 404 F.3d 744, 751 (3d Cir. 2005) (emphasis added) (footnote

omitted) (citations omitted) (internal quotations omitted).

       Movants cite to this case in their initial moving papers, see ECF No. 30-4 at 6, nevertheless,

the circumstances of this case do not warrant equitable tolling. Absent from this case are any facts

or conditions contemplated by the Third Circuit in Hedges which would warrant the use of such

an extreme remedy as equitable tolling. For the same reasons discussed above, the Movants’

request for equitable tolling will be denied.

       Finally, the Court rejects the Movants’ public policy argument in favor of equitable tolling.

In their Reply brief, Movants assert that Debtors engaged in fraudulent activity in violation of the

New Jersey Mortgage Rescue Fraud Prevention Act. Movants further contend that a denial of their




                                                  15
Case 16-21251-RG         Doc 99     Filed 04/16/19 Entered 04/16/19 14:35:54             Desc Main
                                   Document      Page 16 of 17


extension request would mean that this Court “essentially condoned illegality and the violation of

public policy.” Movants’ Reply Memorandum at 9, ECF No. 38-3.

       As an initial matter, this Court makes no findings or determinations with respect to the

ongoing state court matter. Nevertheless, even assuming a fraud was perpetrated, a debtor’s

fraudulent activity does not relieve a creditor of its affirmative duty to take action in a bankruptcy

case. See, e.g., In re Pendergrass, 376 B.R. 473, 478 (Bankr. E.D. Pa. 2007) (“Section 523(c)

evidences Congressional intent that a debtor shall be discharged even from fraudulent debt unless

the creditor acts.”). Like other courts, this Court recognizes that a deadline can result in seemingly

harsh and arbitrary results for those who miss that deadline. “Filing deadlines, like statutes of

limitations, necessarily operate harshly and arbitrarily with respect to individuals who fall just on

the other side of them, but if the concept of a filing deadline is to have any content, the deadline

must be enforced.” United States v. Locke, 471 U.S. 84, 101, 105 S. Ct. 1785, 1796, 85 L. Ed. 2d

64 (1985) (analyzing the filing deadline under Federal Land Policy and Management Act); see

also, e.g., Saddle River Valley Bank v. Garsia, 2009 WL 3762674, at *3 (finding that that Rule

4007(c) mandates a strict deadline for filing a complaint to determine dischargeability);

Pendergrass, 376 B.R. at 478 (collecting cases). Accordingly, this Court denies Movants’

extension request—not because it condones any actions allegedly taken by Debtors—but because

this Court must recognize and enforce the filing deadlines set forth in the Bankruptcy Code. For

these reasons, the Court rejects the Movants’ public policy argument in favor of equitable tolling.




                                                 16
Case 16-21251-RG        Doc 99    Filed 04/16/19 Entered 04/16/19 14:35:54       Desc Main
                                 Document      Page 17 of 17


III.   Conclusion

       For the foregoing reasons, the Movants’ Motion seeking an extension of time to file an

adversary proceeding (ECF No. 30) is DENIED. The Court will enter a form of Order consistent

with this opinion.




Dated: April 16, 2019




                                             17
